IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 157 MAL 2017
REPSONDENT                              :
                                        :
                                        : Petition for Allowance of Appeal from
             v.                         : the Order of the Superior Court
                                        :
                                        :
FRANK JERRID DORTCH,                    :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.